Citation Nr: 1723087	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  16-42 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left knee injury. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  The Veteran also served on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army and Oklahoma Air National Guard/Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.
 
In February 2016, the Veteran testified before an RO Decision Review Officer (DRO).  A summary of the hearing is of record.

The Board notes that prior to issuance of the 2015 rating decision that is currently on appeal, the RO issued a decision denying a claim of entitlement to service connection for internal derangement of the left knee, and that decision became final.  However, relevant military personnel documents were not available when that decision was issued, and they have since been obtained.  Therefore, in accordance with 38 C.F.R. §  3.156(c) (2016), the Veteran's current claim will be evaluated de novo as an original claim.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017); 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim.

The Veteran contends that his current left knee condition is the result of an injury that occurred in service.  Specifically, the Veteran asserts that, while on active duty in January 1962, he slipped on ice and injured his left knee.  He further contends that following this injury he has experienced continual pain and decreased range of motion in his left knee.

In an August 2016 statement, the Veteran explained that he was stationed at an air base in Schenectady, New York at the time of the injury.  Because the air base was not "fully operational" at that time, service members were treated by local civilian physicians.  He detailed that "[a] non availability of medical care form was prepared by a Lt. Col. staff Doctor and was sent to a civilian Doctor for examination."  He reported that the treating physician prescribed him oral pain medication, crutches, and limited activity.  The Veteran does not recall the physician's name or the address of the physician's practice.  

Military personnel records reveal that the Veteran was on active duty training in the Oklahoma Air National Guard/Air Force Reserves between February 1959 and August 1963.  On September 1, 1961, the Veteran was ordered to extended active duty, to begin in October 1961.  A June 1963 report of medical examination revealed a diagnosis of a medial meniscus tear in the left knee, but the examiner noted "no history of injury."  Following examination, the examiner recommended corrective surgery. 

On June 9, 1963, the Veteran was certified medically disqualified due to "derangement, cartilage left knee."  On July 24, 1963, the Veteran was notified of proposed termination of enlistment due his physical condition.  Ultimately, the Veteran was discharged on August 6, 1963 as a reserve of the Air Force by reason of "physical disability."

After the Veteran filed his initial claim, he was afforded a VA examination in May 1996.  During the examination, the Veteran reported the 1962 knee injury.  The VA examination report documented the following diagnosis: "status post internal derangement - torn medial meniscus - of the left knee," rule out degenerative arthritis with appropriate x-rays, and mild degenerative joint disease. 

Subsequent treatment records documented differing diagnoses of the Veteran's left knee condition.  June 1996 private treatment records from Dr. Wayne P. Enns revealed a diagnosis of internal derangement of the knee.  February 5, 2002 VA progress notes recorded an impression of marked osteoarthritic changes femorotibial joint space, small suprapatella joint effusion not excluded.  Also, February 11, 2002 VA treatment records indicated a diagnosis of osteoarthritis.

In July 2009, the Veteran underwent a total knee replacement arthroplasty in his left knee.  Private treatment records of Dr. John M. Heim recorded the preoperative diagnosis and postoperative diagnosis as severe degenerative joint disease, left knee, with severe varus deformity.  

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  While the Veteran was afforded a VA examination in 1996, that examiner did not offer an opinion as to whether the Veteran's left knee disability was related to his service, and the Veteran has not been afforded a VA examination for his left knee since.  Based on the foregoing evidence, the Board finds that a VA examination is warranted in this instance and should be conducted on remand.

As the claim must be remanded for an examination, the Veteran should also be given another opportunity to identify any outstanding evidence related to his claim.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with any VA treatment records relevant to the Veteran's claim dated from May 2015 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After the development above has been completed, to the extent possible, schedule the Veteran for a VA examination to determine whether the Veteran's left knee condition had its clinical onset during his period of active service or is otherwise related to service.   

All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:  

(a)  Please identify the Veteran's present left knee condition by medical diagnosis.

(b)  Is it at least as likely as not (50 percent probability or more) that the left knee condition arose in service or is otherwise related to service?  Please explain why or why not.

In rendering the requested opinions, please specifically discuss the significance of: (1) the Veteran's April 1996 statements recalling the injury; (2) June 1963 service treatment record that indicated a diagnosis of medial meniscus tear; (3) June 1963 military personnel records-Certificate of Medical Disqualification; (4) May 1996 VA examination that recorded a diagnosis of post internal derangement-torn medial meniscus-of left knee; and (5) September 2009 total knee replacement arthroplasty of the left knee. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, May 2015) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After the above development has been completed, readjudicate the claim for entitlement to service connection for residuals of a left knee injury.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

